DETAILED ACTION
This action is in response to the amendments filed on Feb. 24th, 2022. A summary of this action:
Claims 1, 3-5, 7-14, 16-24 have been presented for examination.
Claims 1, 3-5, 7-14, 16-20 have been amended
Claims 2, 6, and 15 have been cancelled
Claims 21-24 are newly introduced 
Claims 1, 3-4, 7-14, 16-24 are objected to because of informalities
Claims 1, 3-5, 7-14, 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 1, 3, 7-11, 13-14, 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, 2019.
Claim 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, July 7th, 2019 in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, November 2011, accessed via nrca.net. 
Claim 1, 3-5, 7-14, 16-24  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9, 11-12 of copending Application No. 16/822,124 (reference application). 
Claim 1, 3-5, 7-14, 16-24  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 16-18, 20 of copending Application No. 16/822,115 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the claim amendments
	The status of claim 24 was not marked by an identifier as specified in 37 CFR 1.121(c): “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”

Regarding the priority denial
	The priority denial is maintained. No arguments were submitted for consideration. 

Regarding the claim objections
	In view of the amendments, the objections are withdrawn. New objections are presented below as was necessitated by amendment. 

Regarding the § 112(b) rejection
	In view of the amendments, the rejection is withdrawn. 

Regarding the Double Patenting Rejections
	The rejections are maintained, and are clarified below as was necessitated by amendment to both cases.
	The terminal disclaimers that were submitted were disapproved as no fee/deposit account was provided. As such, they are insufficient to overcome the rejections.
	
	The Examiner notes that there was a typographical error in the statement of the grounds of rejection - specifically, the typographical error was that the reference applications were, and are: 16/822,115 and 16/822,124 (see the headings of the double patenting comparison tables), whereas some of the grounds stated “16/822,155”. This typographical error has been remedied below. 

Regarding the § 101 Rejection
	The rejection is maintained. It has been clarified below as was necessitated by amendment.

	For clarity, these are nearly the same arguments that were submitted in several cases, including co-pending 16/822,153 and 16/822,174. 
It is wholly improper to make a combination of various separate inventions from different applications to argue with, as these arguments have done. 
	The arguments must reflect what is presently claimed in each specific application. 
	As such, and as the arguments submitted require numerous features that are not claimed in the present claims, the arguments are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant Submits (Remarks, pages 7-8): “The claimed invention requires the manipulation of a 3D by both creating 3D model files of sheathing material panels, incorporating these new sheathing materials...”

Examiner’s Response: 
	The Examiner respectfully disagrees – this is not what is claimed.
	It is improper to import limitations from the specification.

Applicant Submits (Remarks, pages 7-8): “The claimed invention advances a solution to a technological problem in that the applying the sheathing material to a 3D model is a difficult and cumbersome process...The present invention automates this process AND provides for an installation order”

Examiner’s Response: 
	The Examiner respectfully disagrees. This combination of features is not what is claimed.
	Furthermore, nothing in the claims conveys any specific technical steps that would have precluded a person from mentally performing the steps of the claimed invention. The applicant does not argue any specific limitations in the claims, nor is there one that would have precluded a person from performing this process mentally but for the mere recitation of generic computer computers. 
To clarify: the applicant argues that the claims “automates this process” – the claim does so only by the merely recitation of generic computer components being added to the claim as instructions to implement the process on a general purpose computer. 
See MPEP § 2106.05(a): “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:  ... ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);  iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)”
To clarify: MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a 

Applicant Submits (Remarks, page 8): “The present invention transforms the 3D model to a new 3D model that has yet to be in existence. ...”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	This argument is not persuasive – it is wholly not reflective of what is claimed. 
	Furthermore: the premise of this argument is that an invention which has not previously existed is not an abstract idea. An abstract idea is just that: an idea, which is abstract. Whether that idea has existed before is a question under § 102 for anticipation of the idea, not under § 103. E.g., “"Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity." Id. Nor can one patent "a novel and useful 
	As to the relevance of this to a mental process, as per MPEP § 2106.04(a): “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d” – specifically, the “can be” – i.e. there is no requirement that the mental process has been previously performed, but rather that the mental process “can be performed in the human mind...”. 
	
	As further clarified in MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement.” – i.e. an improvement to an abstract idea is still an abstract idea, i.e. a new, novel abstract idea is still abstract. 
	As to this argument implying an assertation of an improvement to technology: see ¶¶ 20-21 in the present specification, i.e. “The present invention provides the advantage of analyzing a building model to develop the optimal placement and positioning of sheathing material for the roof of the building by a reviewing the roof truss elevations and placement and developing the layout of the sheathing material to cover the roof...” – as per MPEP § 2106.05(a): “the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art),” – i.e., the specification does not “provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” 

Applicant Submits (Remarks, page 8): “...Thus, it is a specific piece of software or programing which is required and the computer is the means to access this software.”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	This argues no specific limitation that is actually claimed. Furthermore, nothing in the claims reflect a step which requires “a specific piece of software or programming” – rather, the claimed invention merely recites the use of a computer as a tool to implement an abstract idea of a mental process, as discussed in MPEP § 2106.05(f).

Applicant Submits (Remarks, page 9): “The present invention provides a clear practical application of the judicial exception the purpose of the invention is derived from known issues between the engineers and the construction workers. The engineers typically generate the 3D model and a set of illustrations which may or may not help the construction workers build the sections of the building to then construct the entire building...The present invention manipulates a model using a set of construction requirements to create illustrations for the many sections of the model that provide a clear and corrected image of all the section members.”

Examiner’s Response: 
	The Examiner respectfully disagrees. Again, this combination of features is not claimed.

	See the rejection for the rejection of the actual claimed invention. 

Applicant Submits (Remarks, page 9): “...The method of the technical solution are identified in the amended claims to improve the functioning of a computer...”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	The claimed invention is not an improvement in the functioning of a computer, rather it merely uses a general purpose computer/computer components as a tool to implement an abstract idea of a mental process. The computer being used has no improvement in its own function, e.g. the computer is not faster because of this claimed method.
	 
Applicant Submits (Remarks, page 9): “...If the present invention is just a mental process, the cited prior art is "more" or narrower than the mental process since the cited prior art identifies different specific ways for carrying out or achieving that mental process defined at a high level of generality...”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	§ 101 is not § 102, nor is it § 103. Such an argument implies that overcoming all rejections under § 102/§ 103 overcome a rejection under § 101 - this is legally flawed. There is no such amalgamation of statues that would support this argument, i.e. § 101 is an entirely separate statute from § 102/§ 103, and examined as such.

	As to the improvement over prior art: see MPEP § 2106.05(a): “...An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.” – the present disclosure has no such discussion.

Applicant Submits (Remarks, page 10): “...The claims contains an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two and Step 2B....The present invention is improving the functioning of the computer by performing all of these steps automatically and perfectly to the model design....”

Examiner’s Response: 
	The Examiner respectfully disagrees. Again, as stated above: the combination of features being argued is not claimed. E.g. this entire argument is substantially identical to ¶ 68 in the specification, which is not what is claimed. 


Regarding the § 102/103 Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment. 
As an initial matter, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Specifically: the applicant’s arguments do not point out what language in the claims is actually being argued, and as such it entirely does not state how the claims are distinguished from the relied upon prior art. 

Applicant submits (Remarks, pages 11): “The present invention in the amended claims provide a number of advantages over the prior art. First the present invention is not related just to the shingles but also the plywood or based which is applied to the framing members underneath the shingles...”

Examiner’s Response: 
	The Examiner respectfully disagrees. Again, as stated above: the combination of features being argued is not claimed.
	Furthermore, Liu is not for shingles – as per Liu’s abstract: “e.g., oriented strand board” is an example of the “sheathing material” Liu is using, i.e. the plywood underneath the shingles.
	

Applicant submits (Remarks, pages 11-12): “The prior art appears to replated to only the application of the shingles on the roof panels...In this first sense, the prior art does not produce the same final result as the pending invention in that it fails to either create or incorporate together the "building" and the "roof"...This however does not clearing indicate what is included in the BIM, as a BIM is a general term used to cover a large variety of models”

Examiner’s Response: 
	The Examiner respectfully disagrees. Again, as stated above: the combination of features being argued is not claimed.
	And see above, Liu is not for shingles, as made clear throughout Liu. 
	Also, see Liu, § 5 ¶ 1: “Two typical wood-framed single-family houses are selected as
case studies for testing the developed prototype system. In these two case studies, one is an attached garage single family home with hip roof (roof with attached garage); the other is a detached garage single family home with hip roof (roof with detached garage). Both models also had a veranda roof on the main level. The BIM models of the framed truss roofs are shown in Fig. 9...” – i.e. Liu shows the “BIM models of the framed truss roofs” of these two these are BIM models of homes.
As to what the BIM model of Liu is, see Liu page 1190, col. 1, ¶ 2: “To overcome this challenge, Won and Cheng (2017) suggest that building information model (BIM) technology is a promising alternative since it provides digital representation of building components and allows users to extract the geometrical information in order to generate prefabricated shop drawings that may be used for automated and machinery processing on a production line.”, see § 2.2 ¶ 1 of Liu: “BIM has been widely used by industry and academia in CWMM, capitalizing on its capability in terms of parametric modelling, digital representation of building design, collaboration, and coordination (Hardin, 2009; Krygiel and Nies, 2008; Eastman et al., 2008).”
	A skilled person would have recognized that a BIM model is a model of a building, including the “digital representation” of the building and the various “building components” of the building, i.e. as this technology [not term, but technology] “has been widely used”. 

	
Applicant submits (Remarks, pages 12): “...However, is does not save these excess or waste pieces and attempt to reuse them in other areas or other portions of the roof layout”

Examiner’s Response: 
	The Examiner respectfully disagrees.
	This is not claimed.

Applicant submits (Remarks, pages 12): “...The present invention creates illustrations showing the are used by personnel to cut, place, and install the panels and does not REQUIRE an automated sheet cutting machine or robot.”

Examiner’s Response: 
	The Examiner respectfully disagrees.
	This is not claimed.
	Furthermore, Liu, § 5.1 ¶ 2: “It should be noted that, at present, there is no machine available for use by our industry partner to cut angled sheets, so all the roof sheathing sheets are cut manually by a worker prior to the installation for the case studies. One worker pre-cut all the sheathing sheets based on the cutting plan generated by the prototype system.” 

Claim Interpretation
The claims are given their broadest reasonable interpretation in view of the instant specification to a skilled person in the art. 

Claim 9 recites, in part:
A computer program product ...comprising:	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program 3Application No. 16/822,115Docket No. COEN19.US.U.00304 instructions comprising:...


The Examiner suggests amending the claim to clearly reflect this interpretation, for clarity. 

Claim 16 recites, in part: 
	A system ... comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:...

	The phrase “the program instructions comprising” is interpreted as “the program instructions causing the one or more processors to perform a method comprising:” 
The Examiner suggests amending the claim to clearly reflect this interpretation, for clarity. 

Claim Objections
Claims 1, 3-4, 7-14, 16-24 are objected to because of the following informalities:
Claim 1 recites “by the one or more processor”, “by the at least one processors”, and “by the at least one processor” etc., i.e. there are multiple ways the claim recites the same 
Claim 1 recites “a edge” – the article “a” is an informality as the article for a word starting with a consonant sound is “an”. The Examiner suggests using the correct article.
Claim 1 recites: “manipulating...sheathing material panels...” however this element was previously recited. The Examiner suggests amending this to “the sheathing material panels”
Claim 1 recites: “analyzing...rendering” however there is no semicolon between these two steps; the Examiner suggests using a semicolon such as was used for the other limitations
Claim 1 recites “an illustration of the placement” however there is no previous recitation of “the placement” –  – the Examiner suggests using the articles “a”/”an” instead of “the”
Claims 9 and 16 are objected to under a similar rationale 
Claim 3 recites “calculating...the positioning...” however there was not a previous recitation of “positioning” – the Examiner suggests using the article “a” instead of “the”
Claims 10 and 17 are objected to under a similar rationale
Claim 4 recites “calculating...the number of layers...and the type...” however there was not a previous recitation of these elements – the Examiner suggests using the articles “a”/”an” instead of “the”
Claim 5 is objected to under a similar rationale
Claim 12 is objected to under a similar rationale
Claim 7 recites “the received data...and the location...” 
Claims 14 and 19 are objected to under a similar rationale. 
Claim 8 recites “the group of members data...the edge location”  however there was not a previous recitation of these elements – the Examiner suggests using the articles “a”/”an” instead of “the”
Claim 20 is objected to under a similar rationale 
Claim 9 recites “sheathing material panel...the sheathing material panels” – i.e. both the singular and plural forms are used. The Examiner suggests amending the claim to use a consistent form of this element
Claim 9 recites “a model of the sheathing material panel...the sheathing material models” – i.e. both the singular and plural forms are used. The Examiner suggests amending the claim to use a consistent form of this element
Claim 14 also recites “models” and is objected to under a similar rationale
Claim 16 is objected to under a similar rationale 
Claims 10-14 and 23-24 are objected to because the preambles recite, in similar form: “The computer program product of claim..., further comprising” – see claim 9, which recites that the steps are “the program instructions” that are stored in the media of the computer program product. The Examiner suggests amending the preambles of the dependent claims to clearly reflect that they are also steps/program instructions, e.g. “the program instructions further comprising” or the like
Claims 17-20 are objected to under a similar rationale
Claim 11 recites, in part: “and the overlap of the sheathing material panel and the member a series of fastening locations are identified.” – but there was no previous recitation of “the at an overlap of the sheathing material panel and the member a series of fastening locations are identified.”
Claim 13 recites “the sheathing material” and “the sheathing materials” – i.e., both the singular and plural forms are used. The Examiner suggests keeping the form of the terms consistent for the same element
Claim 16 recites “wherein the sheathing material panels...the removed portions of the sheathing material panels” however there was not a previous recitation of these elements – the Examiner suggests using the articles “a”/”an” instead of “the”
Claim 22 recites “the interface” -  however there was not a previous recitation of this element – the Examiner suggests using the articles “a”/”an” instead of “the”
Claim 23 is objected to under a similar rationale 
Claim 24 recites “the sheathing material properties” - however there was not a previous recitation of this element – the Examiner suggests using the articles “a”/”an” instead of “the”
Appropriate correction is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/695,360 and provisional application 62/912,692, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  See below where the Examiner has provided a non-exhaustive list of new matter that is not supported by either the ‘360 application or the provisional application.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
There has been substantial modification to ¶ 1-¶ 24 wherein this modification is to change the nature of the invention from the general for sheathing material “for a interior or exterior surface of a building” (at least ¶ 7 of the ‘360) to the more specific use case of a “roof” as recited in the present claims and the specification – this change constitutes new 
In addition, see ¶ 56 in the ‘360, and ¶ 53 in the instant – there are numerous changes including the new recitation of “fastening locations” along with the “meta tags” and “meta data” and the like
In addition, see figure 4 in both applications, and see the accompanying descriptions of figure 4 – there are additional substantial modifications to both the figure and the description of the figure, including various recitations of new matter, e.g. ¶ 72 now recites “The sheathing optimization program 108 is able to calculate and determine the ideal installation pattern of the pieces of sheathing material based on the placement of the sheathing material on the exterior of the building and through the use of machine learning or artificial intelligence.” which was never previously presented 

The above is a non-exhaustive list of the new matter that has been added to the instant specification – it is clear that this is not a continuation, and as such the priority claim is denied, and the applicant is required to delete the benefit claim or change the relationship. 

	In regards to the provisional application – this provides no support for the present invention, instead this is a barebones provisional in this this is “for resolving terminated transactions” (claim 1) wherein “This disclosure relates generally generating a design and detailing of a building” for “automating the process of detailing and generating reports for the there is not even a recitation of “sheathing” in this provisional.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-14, 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 9 is directed towards the statutory category of an article of manufacture. 
	Claim 16 is directed towards the statutory category of an apparatus.
Step 2, Claim 1 and the dependents thereof. 
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	A... method comprising:
analyzing... the group of members to determine a group of members associated with a roof line;
	processing... the group of members to identify a surface which forms a roof;
	incorporating... the sheathing material into the model, wherein a plurality of sheathing material panels are applied to the roof;
	manipulating... sheathing material panels which extend beyond a edge of the roof, wherein these sheathing material panels are modified to terminate at the edge of the roof and removed portions of the sheathing material are retained;
	 analyzing... an installation process of the sheathing material panels
rendering...an illustration of the placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
  computer implemented
, by at least one processor, 
, by the at least one processor,
, by the at least one processors,
by the one or more processors, 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for determining the sheathing material required for construction of a building, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving...a model of a structure, wherein the model is comprised of a group of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
  computer implemented
, by at least one processor, 
, by the at least one processor,
, by the at least one processors,
by the one or more processors, 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for determining the sheathing material required for construction of a building, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving...a model of a structure, wherein the model is comprised of a group of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 3-5 recite additional steps in the mental process
Claim 7-8 recite additional steps in the mental process
Claims 21-22 recite additional steps in the mental process 

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 9 and the dependents thereof. 
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 9 is:
...
	analyze the group of members to determine a group of members associated with a roof line, and calculating a surface associated with the roof line;
	3identify a sheathing material panel to be applied to the surface and creating a model of the sheathing material panel;
	apply the sheathing material panels to the surface, wherein manipulate the model to include the sheathing material panel models;
	modify the sheathing material to cover the surface and modifying the sheathing material models which extend beyond an edge of the surface;
	and render an illustration of the placement of the sheathing material panels based on an installation order of the panels. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product...comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for determining the sheathing material required for construction of a building, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure, wherein the model is comprised of a group of members;



The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product...comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for determining the sheathing material required for construction of a building, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure, wherein the model is comprised of a group of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 10-14 recite additional steps in the mental process
Claims 23-24 recite additional steps in the mental process

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 16 and the dependents thereof. 
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 16 is:
	...
	analyze the group of members to determine a group of members associated with a roof line, and establishing a roofing surface with an edge;
process the group of members to identify member specific properties;
	identify a sheathing material to be applied to the group of members and identify a sheathing material layout for the roofing surface;
	generate a sheathing material panel model;
	manipulate the model by applying the sheathing material panel models to the model based on the sheathing material layout, wherein the sheathing material panels cover the roofing surface;
	modify the sheathing material panels which extend beyond the edge of the roofing surface, and maintaining the removed portions of the sheathing material panels;
	and render an illustration showing the placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panel is identified with a numerical value associated with the installation order. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A system ...comprising: one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for determining the sheathing material required for the construction of a building, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure, wherein the model is comprised of a group of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A system ...comprising: one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:


 for determining the sheathing material required for the construction of a building, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure, wherein the model is comprised of a group of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 17-20 recite additional steps in the mental process

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-11, 13-14, 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, 2019.

Regarding Claim 1
Liu teaches: 
	A computer implemented method for determining the sheathing material required for construction of a building, comprising: (Liu, abstract: “...This research thus presents an automated [computer-implemented] BIM-based approach to reducing sheathing material waste by enabling a proactive design and planning of roof sheathing installation for prefabricated buildings. Specifically, a BIM-based sheathing layout design algorithm, which incorporates trades know-how, is developed to achieve the construction design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the design algorithm to optimize material cutting plans for the generated layout with the objective of minimizing sheathing material waste...””
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;(Liu, § 3 ¶1 “The present research investigates a BIM-based approach to (1) automating the sheathing layout design development for lightframe roof The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage.”, i.e. BIM is an example of a model [it stands for building information model, see abstract] wherein the system receives the model with members, “e.g., truss information” – see figures 11-13 for more clarification – these are example outputs
to clarify on the example modes used, § 5 ¶ 1: “Two typical wood-framed single-family houses are selected as case studies for testing the developed prototype system. In these two case studies, one is an attached garage single family home with hip roof (roof with attached garage); the other is a detached garage single family home with hip roof (roof with detached garage). Both models [of the single family homes, including the roofs] also had a veranda roof on the main level. The BIM models of the framed truss roofs are shown in Fig. 9. On average, the prefabricated production facility of our industry partners (see Fig. 10a) can produce around 40 single family roofs (with an average square footage of 1650) in a month.”) 
analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;(Liu, § 3 ¶ 1 as cited above “The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage. Conceptually, the 2D roof surfaces function as a model view of a given BIM model for the sheathing layout design analysis Afterwards, the roof sheathing layout design algorithm is developed to formulate sheathing design alternatives based on the building information extracted from the BIM.” and see the remaining portions of § 3 for more clarification, and see § 3.1 for more clarification including “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and see figure 1 and the description of figure 1
see figure 7 for clarity: this shows the roof, with the members, with the sheathing panels, and with the roof line/edge as the outer boundary)
	processing, by the at least one processor, the group of members to identify a surface which forms a roof;(Liu, § 3 ¶ 1 as cited above “The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information)...” – and see figures 7 and 11-13 and § 4 ¶ 1: “...The BIM models of the framed truss roofs [of the group of members which form a roof] are shown in Fig. 9. On average, the prefabricated 
	incorporating, by the at least one processor, the sheathing material into the model, wherein a plurality of sheathing material panels are applied to the roof; (Liu, see figures 9a-9b, see Liu’s abstract, and see figure 1 – this system creates a “Roof sheathing layout” which is incorporated into the model as shown in the figures, e.g., § 5 ¶ 1: “The BIM models of the framed truss roofs are shown in Fig. 9.”)
	manipulating, by the at least one processor, sheathing material panels which extend beyond a edge of the roof, wherein these sheathing material panels are modified to terminate at the edge of the roof and removed portions of the sheathing material are retained;
(Liu, see figure 1, see § 3.1 ¶ 2:”...Once all sheathing sheets of rectangular shape are placed on the roof, the interaction of sheet edges with roof edges is captured for the purpose of refining the shapes of the designed sheets (as shown in Fig. 2). Fig. 2 shows two examples of sheathing layout designs for trapezoid and irregular roof surfaces. The upper section of Fig. 2 represents the initial sheathing layouts with rectangular sheets, while the lower panes in the figure show the final sheathing layouts for the given two examples. The waste for each of the generated layout designs is then determined [i.e., the removed portions are retained for the determination of the waste generation] using the hybrid optimization algorithm described in the following section.” and see figure 2 – i.e. this cuts the edges off to fit in the roof boundary)
 analyzing, by the at least one processors, an installation process of the sheathing material panels (Liu, as cited above see figure 7 – this shows an illustration for the sheathing panels placement wherein the sheathing materials are numbered for the installation process . One worker pre-cut all the sheathing sheets based on the cutting plan generated by the prototype system. In industry common practice of sheathing installation, roof sheathing sheets are cut as it gets attached to the trusses due to the lack of proactive design and planning technology.” and see § 6 ¶ 1-¶ 2 “The field test results show that the sheathing design and installation plan generated from the prototype system ensure design constructability while reducing material waste. The prototype system has been proven to allow project managers to effectively plan field operations by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing design algorithm, while the ‘computational algorithm’ manipulates the information and extends the BIM with construction business intelligence (i.e., material installation plan generation)...”)

rendering, by the one or more processors, an illustration of the placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. (Liu, as cited above see figure 7 – this shows an illustration for the sheathing panels placement wherein the sheathing materials are numbered for the installation process and then see § 5.1 ¶ 2 “By implementing the cutting plan from the prototype system, the actual material waste for the case studies reached these expected ratios in the field. It should be . One worker pre-cut all the sheathing sheets based on the cutting plan generated by the prototype system. In industry common practice of sheathing installation, roof sheathing sheets are cut as it gets attached to the trusses due to the lack of proactive design and planning technology.” and see § 6 ¶ 1-¶ 2 “The field test results show that the sheathing design and installation plan generated from the prototype system ensure design constructability while reducing material waste. The prototype system has been proven to allow project managers to effectively plan field operations by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing design algorithm, while the ‘computational algorithm’ manipulates the information and extends the BIM with construction business intelligence (i.e., material installation plan generation)...”)

Regarding Claim 3
Liu teaches: 
	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges at least two of the sheathing material panels align with a centerline of a member of the group of members. (Liu, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet i.e. “seams should always be spliced on the trusses... [the seams for the sheathing panels are at the trusses]”)

    PNG
    media_image1.png
    285
    184
    media_image1.png
    Greyscale


Regarding Claim 21.
Liu teaches:
	The computer implemented method of claim 3, wherein fastening locations of the sheathing material panels are identified. (Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and then see § 3.1 ¶ 1 “...It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be in other words the fastening locations of the sheathing material is on at least the centerlines on the trusses as shown in figure 7, hence they are joined at centerlines to be fastened at the centerlines)

Regarding Claim 7
Liu teaches: 
	The computer implemented method of claim 1, further comprising, determining , by the at least one processor, an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. (Liu, see figure 7 – this shows that the sheathing materials are numbered based on location and the received data and then see § 5.1 ¶ 2 “By implementing the cutting plan from the prototype system, the actual material waste for the case studies reached these expected ratios in the field. It should be noted that, at present, there is no machine available for use by our industry partner to cut angled sheets, so all the roof sheathing sheets are cut manually by a worker prior to the installation for the case studies. One worker pre-cut all the sheathing sheets based on the cutting plan generated by the prototype system. In industry common practice of sheathing installation, roof sheathing sheets are cut as it gets attached to the trusses due to the lack of proactive design and planning technology.” and see § 6 ¶ 1-¶ 2 “The field test results show that the sheathing design and installation plan generated from the prototype system by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing design algorithm, while the ‘computational algorithm’ manipulates the information and extends the BIM with construction business intelligence (i.e., material installation plan generation).)

Regarding Claim 8
Liu teaches: 
	The computer implemented method of claim 1, further comprising, converting, by the at least one processor, the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations.  (Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and see, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines – wherein this also shows that the other sheathing panels meet at the centerlines, i.e. “seams should always be spliced on the trusses... [the seams for the sheathing panels are at the trusses]”
to clarify: the seams are “on the trusses” because this is where they are “fasted to the studs, joists, and trusses”)

Regarding Claim 22.
Liu teaches:
	The computer implemented method of claim 1, wherein each of the sheathing material panels interface with at least one member of the group of members, and a set of fastening locations are located based on the interface between the sheathing material panel and the member. (Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and see, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines – wherein this also shows that the other sheathing panels meet at the centerlines, i.e. “seams should always be spliced on the trusses... [the seams for the sheathing panels are at the trusses]”
to clarify: the seams are “on the trusses” because this is where they are “fasted to the studs, joists, and trusses”)

Regarding Claim 9
Liu teaches: 
A computer program product for determining the sheathing materials required for the construction of a building, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising: (Liu, abstract: “...This research thus presents an automated [computer-implemented] BIM-based approach to reducing sheathing material waste by enabling a proactive design and planning of roof sheathing installation for prefabricated buildings. Specifically, a BIM-based sheathing layout design algorithm, which incorporates trades know-how, is developed to achieve the construction design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the design algorithm to optimize material cutting plans for the generated layout with the objective of minimizing sheathing material waste...”)
	receive a model of a structure, wherein the model is comprised of a group of members;(Liu, § 3 ¶1 “The present research investigates a BIM-based approach to (1) automating the sheathing layout design development for lightframe roof systems; and (2) automating waste analysis (i.e., planning the sheet cutting) to reduce the material waste. Specifically, a BIM-based roof sheathing design algorithm, which incorporates trades know-how, is developed to achieve the design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the proposed design algorithm to optimize material cutting plans for the generated layout design with the objective of minimizing sheathing material waste. Towards this objective, a series of steps are carried out sequentially. The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage.”, i.e. BIM is an example of a model [it stands for building information model, see abstract] wherein the system receives the model with members, “e.g., truss information” – see figures 11-13 for more clarification – these are example outputs
to clarify on the example modes used, § 5 ¶ 1: “Two typical wood-framed single-family houses are selected as case studies for testing the developed prototype system. In these two case studies, one is an attached garage single family home with hip roof (roof with attached garage); the other is a detached garage single family home with hip roof (roof with detached garage). Both models [of the single family homes, including the roofs] also had a veranda roof on the main level. The BIM models of the framed truss roofs are shown in Fig. 9. On average, the prefabricated production facility of our industry partners (see Fig. 10a) can produce around 40 single family roofs (with an average square footage of 1650) in a month.”) 
	analyze the group of members to determine a group of members associated with a roof line, and calculating a surface associated with the roof line;(Liu, § 3 ¶ 1 as cited above “The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage. Conceptually, the 2D roof surfaces function as a model view of a given BIM model for the sheathing layout design analysis Afterwards, the roof sheathing layout design algorithm is developed to formulate sheathing design alternatives based on the building information extracted from the BIM.” and see the  For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and see figure 1 and the description of figure 1
see figure 7 for clarity: this shows the roof, with the members, with the sheathing panels, and with the roof line/edge as the outer boundary)
	3Application No. 16/714702Docket No. COENi9.US.U.00303identify a sheathing material panel to be applied to the surface and creating a model of the sheathing material panel; (Liu, § 3.1 ¶ 2: “For each row, the algorithm first identifies its start point; then one sheet of the sheathing sheet of nominal size... placed perpendicular to the trusses at the identified start point” – see figure 1, and see figure 7 for clarification, i.e. a model is made of each panel starting at the “nominal size” of the panel, and these are applied to the structure model to generate the “Roof sheathing layout design” such as shown in figure 7)
	apply the sheathing material panels to the surface, wherein manipulate the model to include the sheathing material panel models;(Liu, § 3.1 ¶ 2: “For each row, the algorithm first identifies its start point; then one sheet of the sheathing sheet of nominal size... placed perpendicular to the trusses at the identified start point” – see figure 1, and see figure 7 for clarification, i.e. a model is made of each panel starting at the “nominal size” of the panel, and these are applied to the structure model to generate the “Roof sheathing layout design” such as shown in figure 7 – which shows the panel models were included in the model – also see figures 9a-9b, see Liu’s abstract, and see figure 1 – this system creates a “Roof sheathing 
	modify the sheathing material to cover the surface and modifying the sheathing material models which extend beyond an edge of the surface;  (Liu, see figure 1, see § 3.1 ¶ 2:”...Once all sheathing sheets of rectangular shape are placed on the roof, the interaction of sheet edges with roof edges is captured for the purpose of refining the shapes of the designed sheets (as shown in Fig. 2). Fig. 2 shows two examples of sheathing layout designs for trapezoid and irregular roof surfaces. The upper section of Fig. 2 represents the initial sheathing layouts with rectangular sheets, while the lower panes in the figure show the final sheathing layouts for the given two examples. The waste for each of the generated layout designs is then determined [i.e., the removed portions are retained for the determination of the waste generation] using the hybrid optimization algorithm described in the following section.” and see figure 2 – i.e. this cuts the edges off to fit in the roof boundary)
	and render an illustration of the placement of the sheathing material panels based on an installation order of the panels. (Liu, as cited above see figure 7 – this shows an illustration for the sheathing panels placement wherein the sheathing materials are numbered for the installation process and then see § 5.1 ¶ 2 “By implementing the cutting plan from the prototype system, the actual material waste for the case studies reached these expected ratios in the field. It should be noted that, at present, there is no machine available for use by our industry partner to cut angled sheets, so all the roof sheathing sheets are cut manually by a worker prior to the installation for the case studies. One worker pre-cut all the sheathing sheets based on the cutting plan generated by the prototype system. In industry common installation plan generated from the prototype system ensure design constructability while reducing material waste. The prototype system has been proven to allow project managers to effectively plan field operations by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing design algorithm, while the ‘computational algorithm’ manipulates the information and extends the BIM with construction business intelligence (i.e., material installation plan generation)...”)

Regarding Claim 10.
Liu teaches: 
	The computer program product of claim 9, further comprising, extract the positioning of the group of members. (Liu, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this)

Regarding Claim 11.
Liu teaches: 
	The computer program product of claim 10, further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two of the sheathing material panels align with a centerline of a member of the group of members, and the overlap of the sheathing material panel and the member a series of fastening locations are identified. (Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and see, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses [at the centerlines, as shown in figure 7] and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines – wherein this also shows that the other sheathing panels meet at the centerlines, i.e. “seams should always be spliced on the trusses... [the seams for the sheathing panels are at the trusses]”
to clarify: the seams are “on the trusses” at the centerlines [as shown in figure 7] because this is where they are “fasted to the studs, joists, and trusses”)

Regarding Claim 13.
Liu teaches:
	The computer program product of claim 9, further comprising, generate a set of alterations to the sheathing materials, wherein the alterations cover the group of members and maintain a continuous orientation of the sheathing material. (Liu, see figure 2 which shows “design examples” of alterations to cover the roof and wherein a continuous orientation is shown for one of these examples, also see figure 7 which shows this as well )

Regarding Claim 14.
Liu teaches:
	The computer program product of claim 9, further comprising, determining an installation order of the sheathing material based on an analysis of received data of the sheathing material panels and the location of the 4Application No. 16/714702Docket No. COENi9.US.U.00303 sheathing material panel models in the model. (Liu, see figure 7 – this shows that the sheathing materials are numbered based on location and the received data and then see § 5.1 ¶ 2 “By implementing the cutting plan from the prototype system, the actual material waste for the case studies reached these expected ratios in the field. It should be noted that, at present, there is no machine available for use by our industry partner to cut angled sheets, so all the roof sheathing sheets are cut manually by a worker prior to the installation for the case studies. One worker pre-cut all the sheathing sheets based on the cutting plan generated by the prototype system. In industry common practice of sheathing installation, roof sheathing sheets are cut as it gets attached to the trusses due to the lack of proactive design and planning technology.” and see § 6 ¶ 1-¶ 2 “The field test results show that the sheathing design and installation plan generated from the prototype system ensure design constructability while reducing material waste. The prototype system has been proven to allow project managers to effectively plan field operations by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing design algorithm, while the ‘computational algorithm’ manipulates the information and extends the BIM with construction business intelligence (i.e., material installation plan generation).)

Regarding Claim 23.
Liu teaches:
	The computer program product of claim 9, further comprising, place the sheathing material panels so that each sheathing material panel interfaces with at least one member, wherein the interface between the sheathing material panel and the member establish a set of fastening locations. (Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and see, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses [at the centerlines, as shown in figure 7] and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines – wherein this also shows that the other sheathing panels meet at the centerlines, i.e. “seams should always be spliced on the trusses... [the seams for the sheathing panels are at the trusses]”
to clarify: the seams are “on the trusses” at the centerlines [as shown in figure 7] because this is where they are “fasted to the studs, joists, and trusses”)

Regarding Claim 24.
Liu teaches: 
	The computer program product of claim 9, further comprising, identifying an overlap of the sheathing material panels based on the sheathing material properties. (Liu, § 3.1 ¶ 1: “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to clarify: page 1190, ¶ 1: “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and truss” – i.e., the panels are cut to fit the dimensions and fastened at the seams, this would have also included an identified overlap between panels wherein the overlapping portion is “cut to fit”)

Regarding Claim 16.
Liu teaches:
	A system for determining the sheathing materials required for the construction of a building, comprising: 	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:(Liu, abstract: “...This research thus presents an automated [computer-implemented] BIM-based approach to reducing sheathing material waste by enabling a proactive design and planning of roof sheathing installation for prefabricated buildings. Specifically, a BIM-based sheathing layout design algorithm, which incorporates trades know-how, is developed to achieve the construction design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in 
	receive a model of a structure, wherein the model is comprised of a group of members;(Liu, § 3 ¶1 “The present research investigates a BIM-based approach to (1) automating the sheathing layout design development for lightframe roof systems; and (2) automating waste analysis (i.e., planning the sheet cutting) to reduce the material waste. Specifically, a BIM-based roof sheathing design algorithm, which incorporates trades know-how, is developed to achieve the design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the proposed design algorithm to optimize material cutting plans for the generated layout design with the objective of minimizing sheathing material waste. Towards this objective, a series of steps are carried out sequentially. The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage.”, i.e. BIM is an example of a model [it stands for building information model, see abstract] wherein the system receives the model with members, “e.g., truss information” – see figures 11-13 for more clarification – these are example outputs
to clarify on the example modes used, § 5 ¶ 1: “Two typical wood-framed single-family houses are selected as case studies for testing the developed prototype system. In these two case studies, one is an attached garage single family home with hip roof (roof with attached garage); the other is a detached garage single family home with hip roof (roof with detached garage). Both models [of the single family homes, including the roofs] also had a veranda roof on the main level. The BIM models of the framed truss roofs are shown in Fig. 9. On average, the prefabricated production facility of our industry partners (see Fig. 10a) can produce around 40 single family roofs (with an average square footage of 1650) in a month.”) 
	analyze the group of members to determine a group of members associated with a roof line, and establishing a roofing surface with an edge; (Liu, § 3 ¶ 1 as cited above “The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage. Conceptually, the 2D roof surfaces function as a model view of a given BIM model for the sheathing layout design analysis Afterwards, the roof sheathing layout design algorithm is developed to formulate sheathing design alternatives based on the building information extracted from the BIM.” and see the remaining portions of § 3 for more clarification, and see § 3.1 for more clarification including “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and see figure 1 and the description of figure 1 – also, see figure 7 which shows the roof line/edge and the members)
	process the group of members to identify member specific properties;(Liu, as cited above teaches this – see § 3 and § 3.1 including the teachings on “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural also see figures 7-9 for more clarification, e.g. the yellow lines in figure 7 show the orientation and locations of the roofing members that were identified)
	identify a sheathing material to be applied to the group of members and identify a sheathing material layout for the roofing surface;(Liu, see figures 9a-9b, see Liu’s abstract, and see figure 1 – this system creates a “Roof sheathing layout” which is incorporated into the model as shown in the figures, e.g., § 5 ¶ 1: “The BIM models of the framed truss roofs are shown in Fig. 9.” – see figure 7 for an example result)
	generate a sheathing material panel model; (Liu, figure 7 shows that a model was generated for the sheathing panels)
	manipulate the model by applying the sheathing material panel models to the model based on the sheathing material layout, wherein the sheathing material panels cover the roofing surface; (Liu, figure 7 shows a sheathing material layout covering the surface, see figures 12-13 for additional examples)
	modify the sheathing material panels which extend beyond the edge of the roofing surface, and maintaining the removed portions of the sheathing material panels; (Liu, see figure 1, see § 3.1 ¶ 2:”...Once all sheathing sheets of rectangular shape are placed on the roof, the interaction of sheet edges with roof edges is captured for the purpose of refining the shapes of the designed sheets (as shown in Fig. 2). Fig. 2 shows two examples of sheathing layout designs for trapezoid and irregular roof surfaces. The upper section of Fig. 2 represents the waste for each of the generated layout designs is then determined [i.e., the removed portions are maintained for the determination of the waste generation] using the hybrid optimization algorithm described in the following section.” and see figure 2 – i.e. this cuts the edges off to fit in the roof boundary)
	and render an illustration showing the placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panel is identified with a numerical value associated with the installation order. (Liu, as cited above see figure 7 – this shows an illustration for the sheathing panels placement wherein the sheathing materials are numbered for the installation process and then see § 5.1 ¶ 2 “By implementing the cutting plan from the prototype system, the actual material waste for the case studies reached these expected ratios in the field. It should be noted that, at present, there is no machine available for use by our industry partner to cut angled sheets, so all the roof sheathing sheets are cut manually by a worker prior to the installation for the case studies. One worker pre-cut all the sheathing sheets based on the cutting plan generated by the prototype system. In industry common practice of sheathing installation, roof sheathing sheets are cut as it gets attached to the trusses due to the lack of proactive design and planning technology.” and see § 6 ¶ 1-¶ 2 “The field test results show that the sheathing design and installation plan generated from the prototype system ensure design constructability while reducing material waste. The prototype system has been proven to allow project managers to effectively plan field operations by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing .e., material installation plan generation)...”)

Regarding Claim 17.
Liu teaches:
	The system of claim 16, further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two sheathing material panels align with a centerline of a member. (Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and see, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses [at the centerlines, as shown in figure 7] and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines – wherein this also shows that the other sheathing panels meet at the centerlines, i.e. “seams should always be spliced on the trusses... [the seams for the sheathing panels are at the trusses]”
to clarify: the seams are “on the trusses” at the centerlines [as shown in figure 7] because this is where they are “fasted to the studs, joists, and trusses”)

Regarding Claim 18.
Liu teaches:
The system of claim 16, further comprising, generate a set of alterations to the sheathing materials, wherein the alterations cover the group of members and maintain a continuous orientation of the sheathing material. (Liu, see figure 2 which shows “design examples” of alterations to cover the roof and wherein a continuous orientation is shown for one of these examples, also see figure 7 which shows this as well)

Regarding Claim 19.
Liu teaches:
	The system of claim 16, further comprising, determining an installation order of the sheathing material based on an analysis of received data of the sheathing material and the location of the sheathing material panels on the model. (Liu, as cited above see figure 7 – this shows an illustration for the sheathing panels placement wherein the sheathing materials are numbered for the installation process and then see § 5.1 ¶ 2 “By implementing the cutting plan from the prototype system, the actual material waste for the case studies reached these expected ratios in the field. It should be noted that, at present, there is no machine available for use by our industry partner to cut angled sheets, so all the roof sheathing sheets are cut manually by a worker prior to the installation for the case studies. One worker pre-cut all the sheathing sheets based on the cutting plan generated by the prototype system. In industry common practice of sheathing installation, roof sheathing sheets are cut as it gets attached to the trusses due to the lack of proactive design and planning technology.” and see § 6 ¶ 1-¶ 2 “The field test results show that the sheathing design and installation plan generated from the prototype system ensure design constructability while reducing material waste. The prototype by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing design algorithm, while the ‘computational algorithm’ manipulates the information and extends the BIM with construction business intelligence (i.e., material installation plan generation)...”)

Regarding Claim 20.
Liu teaches: 
	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations. (Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and see, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses [at the centerlines, as shown in figure 7] and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines – wherein this also shows that the other sheathing panels meet at the centerlines, i.e. “seams should always be spliced on the trusses... [the seams for the sheathing panels are at the trusses]”
to clarify: the seams are “on the trusses” at the centerlines [as shown in figure 7] because this is where they are “fasted to the studs, joists, and trusses”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, July 7th, 2019 in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, November 2011, accessed via nrca.net. 

Regarding Claim 4
Liu teaches:
	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, the number of layers of sheathing material and the type of sheathing material required ... (Liu, § 3.1 teaches that “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses. These rules are collected from the industry partners, translated into computer-processable codes, and encoded in the roof sheathing design algorithm to ensure the generated layout design alternative complies with trades know-how”25COEN20.US.U.00303 wherein the abstract teaches that the “sheathing material” is “e.g., oriented strand board” which as per page 1190 col. 1 ¶ 1 “come in rectangular shapes of varying dimensions (e.g., 4’ x 8’  and 4’ x 12’)”, and also see page 1200 col. 1 ¶ 1 “The authors made another experiment in which the layout design
algorithm use 4’ x 12’ sheets in designing layouts, instead of the rules expressed in equation (1).” and see equation 1 in section 3.1 which shows this selects the “length of selected nominal size” – in other words, the system calculates, using the “rules” that have been “translated into computer-processable codes” the type of sheathing material (e.g., the size, and also the material being oriented strand board – these are both examples of a type) and in regards to a number of layers, this is also calculated, i.e. see figure 7, 9 and figures 12-13 – these show that there are a number of layers of sheathing is determined, using the “rules” as a single layer, i.e. the number of sheathing layers = 1)

Liu does not explicitly teach:
...based on a predetermined insulation rating. 

Kirby teaches:
based on a predetermined insulation rating. (Kirby, page 31 – “NRCA continues to recommend proper design and installation of an insulation layer because an underinsulated building envelope is not energy-efficient. And from a building owner’s perspective, installing high R-value roof insulation should  be a priority for energy efficiency at the roof level...A proper design for an insulation layer is two or more layers of insulation with staggered and offset joints and a cover board layer to separate the primary thermal insulation layer from the membrane. Mechanical fasteners only should be used to secure the bottom layer(s) of insulation, not the top layer” and then see the section “R-value” starting on page 32 which teaches “NRCA recommends designers specify thermal resistance (R-value) and thickness of insulation for the roof assembly based on in-service R-values rather than according to an advertised R-value. For instance, a designer should specify “provide 5 inches of polyisocyanurate” rather than “provide an R-value of 25.” This ensures bids are based on equivalent insulation thicknesses...For example, assume a roof system over a steel deck is specified to have an R-value of 25 with no additional installation requirements. The likely solution is to mechanically fasten a single layer of 4-inch-thick polyisocyanurate with an advertised R-value of 25 (or 6.25 per inch). (There are several manufacturers who offer a 4-inch-thick polyisocyanurate board with an advertised R-value of 25.)...” and see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board in other words it would have been obvious that as part of the “trades know-how” that is implemented as rules in Liu (see above citations) to also include determining the number of layers of sheathing and the type of the layers based on the “R-value” and “fire ratings” (Kirby, as cited above), also for relevance see the section “Installation matters” which teaches an overview of the “trades know-how” for placing the insulation with the other layers)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing roof sheathing based on “trades know-how” with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”
Also, the Examiner notes that “NRCA” is the National Roofing Contractors Association Trade association wherein as per page 33 of Kirby “James R. Kirby, AIA , is NRCA’s associate executive director of technical communications”. 

Regarding Claim 5

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, the number of layers of sheathing material and the type of sheathing material required ...(Liu, § 3.1 teaches that “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses. These rules are collected from the industry partners, translated into computer-processable codes, and encoded in the roof sheathing design algorithm to ensure the generated layout design alternative complies with trades know-how”25COEN20.US.U.00303 wherein the abstract teaches that the “sheathing material” is “e.g., oriented strand board” which as per page 1190 col. 1 ¶ 1 “come in rectangular shapes of varying dimensions (e.g., 4’ x 8’  and 4’ x 12’)”, and also see page 1200 col. 1 ¶ 1 “The authors made another experiment in which the layout design
algorithm use 4’ x 12’ sheets in designing layouts, instead of the rules expressed in equation (1).” and see equation 1 in section 3.1 which shows this selects the “length of selected nominal size” – in other words, the system calculates, using the “rules” that have been “translated into computer-processable codes” the type of sheathing material (e.g., the size, and also the material being oriented strand board – these are both examples of a type) and in regards to a number of layers, this is also calculated, i.e. see figure 7, 9 and figures 12-13 – these show that there are a number of layers of sheathing is determined, using the “rules” as a single layer, i.e. the number of sheathing layers = 1)

Liu does not explicitly teach:
	...based on a predetermined fire proof rating. 

Kirby teaches:
based on a predetermined fire proof(Kirby, page 31 – “NRCA continues to recommend proper design and installation of an insulation layer because an underinsulated building envelope is not energy-efficient. And from a building owner’s perspective, installing high R-value roof insulation should  be a priority for energy efficiency at the roof level...A proper design for an insulation layer is two or more layers of insulation with staggered and offset joints and a cover board layer to separate the primary thermal insulation layer from the membrane. Mechanical fasteners only should be used to secure the bottom layer(s) of insulation, not the top layer” and then see the section “R-value” starting on page 32 which teaches “NRCA recommends designers specify thermal resistance (R-value) and thickness of insulation for the roof assembly based on in-service R-values rather than according to an advertised R-value. For instance, a designer should specify “provide 5 inches of polyisocyanurate” rather than “provide an R-value of 25.” This ensures bids are based on equivalent insulation thicknesses...For example, assume a roof system over a steel deck is specified to have an R-value of 25 with no additional installation requirements. The likely solution is to mechanically fasten a single layer of 4-inch-thick polyisocyanurate with an advertised R-value of 25 (or 6.25 per inch). (There are several manufacturers who offer a 4-inch-thick polyisocyanurate board with an advertised R-value of 25.)...” and see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-fire ratings.”, in other words it would have been obvious that as part of the “trades know-how” that is implemented as rules in Liu (see above citations) to also include determining the number of layers of sheathing and the type of the layers based on the “R-value” and “fire ratings” (Kirby, as cited above), also for relevance see the section “Installation matters” which teaches an overview of the “trades know-how” for placing the insulation with the other layers)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing roof sheathing based on “trades know-how” with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to 
Also, the Examiner notes that “NRCA” is the National Roofing Contractors Association Trade association wherein as per page 33 of Kirby “James R. Kirby, AIA , is NRCA’s associate executive director of technical communications”. 

Regarding Claim 12.
Liu teaches:
	The computer program product of claim 9, further comprising, calculate the number of layers of sheathing material and the type of sheathing material required ...(Liu, § 3.1 teaches that “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses. These rules are collected from the industry partners, translated into computer-processable codes, and encoded in the roof sheathing design algorithm to ensure the generated layout design alternative complies with trades know-how”25COEN20.US.U.00303 wherein the abstract teaches that the “sheathing material” is “e.g., oriented strand board” which as per page 1190 col. 1 ¶ 1 “come in rectangular shapes of varying dimensions (e.g., 4’ x 8’  and 4’ x 12’)”, and also see page 1200 col. 1 ¶ 1 “The authors made another experiment in which the layout design
algorithm use 4’ x 12’ sheets in designing layouts, instead of the rules expressed in equation (1).” and see equation 1 in section 3.1 which shows this selects the “length of selected nominal in other words, the system calculates, using the “rules” that have been “translated into computer-processable codes” the type of sheathing material (e.g., the size, and also the material being oriented strand board – these are both examples of a type) and in regards to a number of layers, this is also calculated, i.e. see figure 7, 9 and figures 12-13 – these show that there are a number of layers of sheathing is determined, using the “rules” as a single layer, i.e. the number of sheathing layers = 1)

Liu does not explicitly teach:
...based on a predetermined insulation rating. 

Kirby teaches:
based on a predetermined insulation rating. (Kirby, page 31 – “NRCA continues to recommend proper design and installation of an insulation layer because an underinsulated building envelope is not energy-efficient. And from a building owner’s perspective, installing high R-value roof insulation should  be a priority for energy efficiency at the roof level...A proper design for an insulation layer is two or more layers of insulation with staggered and offset joints and a cover board layer to separate the primary thermal insulation layer from the membrane. Mechanical fasteners only should be used to secure the bottom layer(s) of insulation, not the top layer” and then see the section “R-value” starting on page 32 which teaches “NRCA recommends designers specify thermal resistance (R-value) and thickness of insulation for the roof assembly based on in-service R-values rather than according to an advertised R-value. For instance, a designer should specify “provide 5 inches of in other words it would have been obvious that as part of the “trades know-how” that is implemented as rules in Liu (see above citations) to also include determining the number of layers of sheathing and the type of the layers based on the “R-value” and “fire ratings” (Kirby, as cited above), also for relevance see the section “Installation matters” which teaches an overview of the “trades know-how” for placing the insulation with the other layers)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing roof sheathing based on “trades know-how” with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design 
Also, the Examiner notes that “NRCA” is the National Roofing Contractors Association Trade association wherein as per page 33 of Kirby “James R. Kirby, AIA , is NRCA’s associate executive director of technical communications”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – App # 16/822,124
Claim 1, 3-5, 7-14, 16-24  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9, 11-12 of copending Application No. 16/822,124 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



For instant claim 1, in view of the ‘124 claim 1:
 Instant claim 1 is for a roof, the ‘124 claim 1 is for the “Exterior” of a building based on  “wall panels” – a skilled person would have found it an obvious variation to use the ‘124 system for a roof
Instant claim 1 recites the “edge” of a “roof”, the ‘124 recites the “edge of the wall panel”, i.e. both fit the sheathing materials to within the edges of the surface – these are obvious variations as part of applying the ‘124 invention to a roof 
Instant claim 1 recites that the “removed portions...are retained” – this would have been obvious as part of fitting the sheathing panels to a surface, wherein the ‘124 conveys that the panels are fit to within the “edge” of the surface, i.e. that there are removed portions that are retained
The ‘124 claim recites additional features that are not claimed in the instant claim – the instant claim recites “comprising” and as such it is open-ended (see MPEP § 2111.03) – i.e. the instant claims are open to having additional features such as the ones recited in the ‘124 claims 

For instant claim 9, 
 Instant claim 9 is for a roof, the ‘124 claim 9 is for the “exterior” of a building based on  “wall panels” – a skilled person would have found it an obvious variation to use the ‘124 system for a roof
The ‘124 claim 9 recites “...program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present” – the instant claim 1 recites an obvious variation of this limitation, i.e. the “modify...”
The ‘124 claim recites additional features that are not claimed in the instant claim – the instant claim recites “comprising” and as such it is open-ended (see MPEP § 2111.03) – i.e. the instant claims are open to having additional features such as the ones recited in the ‘124 claims 

For instant claim 16, in view of the ‘124 claim 9:
The distinction is statutory category would have been obvious, i.e. ‘124 claim 9 is a computer program product, the instant claim 16 is for a computer using said product
 Instant claim 16 is for a roof, the ‘124 claim 9 is for the “exterior” of a building based on  “wall panels” – a skilled person would have found it an obvious variation to use the ‘124 system for a roof
The ‘124 claim 9 recites “...program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present” – the instant claim 16 recites an obvious variation of this limitation, i.e. the “modify...”
The ‘124 claim recites additional features that are not claimed in the instant claim – the instant claim recites “comprising” and as such it is open-ended (see MPEP § 2111.03) – i.e. the instant claims are open to having additional features such as the ones recited in the ‘124 claims 


Application # 16/822,144
Application # 16/822,124
Regarding Claim 1
	A computer implemented method for determining the sheathing material required for construction of a building, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;
	processing, by the at least one processor, the group of members to identify a surface which forms a roof;
incorporating, by the at least one processor, the sheathing material into the model, wherein a plurality of sheathing material panels are applied to the roof;
	manipulating, by the at least one processor, sheathing material panels which extend beyond a edge of the roof, wherein these sheathing material panels are modified to terminate at the edge of the roof and removed portions of the sheathing material are retained;
	 analyzing, by the at least one processors, an installation process of the sheathing material panels
rendering, by the one or more processors, an illustration of the placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 

Regarding Claim 1
	A computer method for determining sheathing materials required for the construction of a building, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model, 
forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the one or more processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, 
establishing a set of dimensions related to the location and position of each of the frame members, and 
determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	manipulating, by the at least one processor, to apply the sheathing material onto the wall panels;
	analyzing, by the least one processors, a layout of the sheathing materials on the frame members and accommodating the apertures;
	manipulating, by the at least one processor, the model, wherein the sheathing material is applied to the model, and the sheathing material is applied based on the analyzed layout;
	2Application No. 16/8221224Docket No. COEN19.US.U.00301 analyzing, by the at least one processor, to determine if the sheathing material has any conflict between the sheathing materials pieces and the frame members, wherein if it is determined that conflict exists, identifying the sheathing material or frame member involved in the conflict;
	presenting, by the at least one processors, at least one solution to the identified conflict, wherein the presented solution is a computer generated modification to the sheathing material or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material to align with an edge of the wall panel, wherein the alteration of the sheathing material is a manipulation of the sheathing material and an adjustment to an alignment of the sheathing materials;
	calculating, by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material, frame member properties, and the intersection of the frame members;
	rendering, by the one or more processors, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

Regarding Claim 3
	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges at least two of the sheathing material panels align with a centerline of a member of the group of members. 

Regarding Claim 3
	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 

Regarding Claim 4
	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, the number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 

Regarding Claim 4
	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 

Regarding Claim 5
	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, the number of layers of sheathing material and the type of sheathing material required based on a predetermined fire proof rating. 

Regarding Claim 4
	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 

Regarding Claim 7
	The computer implemented method of claim 1, further comprising, determining , by the at least one processor, an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. 

Claim 1
...
	rendering, by the one or more processors, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

Regarding Claim 8
	The computer implemented method of claim 1, further comprising, converting, by the at least one processor, the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations. 

Regarding Claim 6
	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing materials, wherein the sheathing materials are overlapping and mounting locations of the sheathing materials are adjusted. 

Regarding Claim 9
	A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof line, and calculating a surface associated with the roof line;
3Application No. 16/714702Docket No. COENi9.US.U.00303identify a sheathing material panel to be applied to the surface and creating a model of the sheathing material panel;
	apply the sheathing material panels to the surface, wherein manipulate the model to include the sheathing material panel models;
	modify the sheathing material to cover the surface and modifying the sheathing material models which extend beyond an edge of the surface;
	and render an illustration of the placement of the sheathing material panels based on an installation order of the panels. 

Regarding Claim 9
	A computer program product for determining sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
	program instructions to identify a sheathing material type to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material;
	program instructions to analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing materials is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
program instructions to apply the sheathing material to the frame members;
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	4Application No. 16/8221224Docket No. COEN19.US.U.00301 program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 

Regarding Claim 10.
The computer program product of claim 9, further comprising, extract the positioning of the group of members. 

Regarding Claim 11.
	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 

Regarding Claim 11.
	The computer program product of claim 10, further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two of the sheathing material panels align with a centerline of a member of the group of members, and the overlap of the sheathing material panel and the member a series of fastening locations are identified. 

Regarding Claim 11.
	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 

Regarding Claim 12.
	The computer program product of claim 9, further comprising, calculate the number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 

Regarding Claim 12.
	The computer program product of claim 9, further comprising, program instructions to calculate a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 

Regarding Claim 13.
	The computer program product of claim 9, further comprising, generate a set of alterations to the sheathing materials, wherein the alterations cover the group of members and maintain a continuous orientation of the sheathing material. 

...
program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;

Regarding Claim 14.
	The computer program product of claim 9, further comprising, determining an installation order of the sheathing material based on an analysis of received data of the sheathing material panels and the location of the 4Application No. 16/714702Docket No. COENi9.US.U.00303 sheathing material panel models in the model. 


 program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 

Regarding Claim 16.
	A system for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof line, and establishing a roofing surface with an edge;
process the group of members to identify member specific properties;
	identify a sheathing material to be applied to the group of members and identify a sheathing material layout for the roofing surface;
	generate a sheathing material panel model;
	manipulate the model by applying the sheathing material panel models to the model based on the sheathing material layout, wherein the sheathing material panels cover the roofing surface;
	modify the sheathing material panels which extend beyond the edge of the roofing surface, and maintaining the removed portions of the sheathing material panels;
	and render an illustration showing the placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panel is identified with a numerical value associated with the installation order. 

Regarding Claim 9
	A computer program product for determining sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
	program instructions to identify a sheathing material type to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material;
	program instructions to analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing materials is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	program instructions to apply the sheathing material to the frame members;
program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	4Application No. 16/8221224Docket No. COEN19.US.U.00301 program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 

Regarding Claim 17.
	The system of claim 16, further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two sheathing material panels align with a centerline of a member. 

Regarding Claim 11.
	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 

Regarding Claim 18.
	The system of claim 16, further comprising, generate a set of alterations to the sheathing materials, wherein the alterations cover the group of members and maintain a continuous orientation of the sheathing material. 

...
program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;

Regarding Claim 19.
	The system of claim 16, further comprising, determining an installation order of the sheathing material based on an analysis of received data of the sheathing material and the location of the sheathing material panels on the model. 


 program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 

Regarding Claim 20.
	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations. 


...
program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
 program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 

Regarding Claim 21.
	The computer implemented method of claim 3, wherein fastening locations of the sheathing material panels are identified. 

Claim 1
...
	rendering, by the one or more processors, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

Regarding Claim 22.
	The computer implemented method of claim 1, wherein each of the sheathing material panels interface with at least one member of the group of members, and a set of fastening locations are located based on the interface between the sheathing material panel and the member. 

Claim 1
...
	rendering, by the one or more processors, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

Regarding Claim 23.
	The computer program product of claim 9, further comprising, place the sheathing material panels so that each sheathing material panel interfaces with at least one member, wherein the interface between the sheathing material panel and the member establish a set of fastening locations. 

...
program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	4Application No. 16/8221224Docket No. COEN19.US.U.00301 program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 
Regarding Claim 11.
	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 

Regarding Claim 24.
	The computer program product of claim 9, further comprising, identifying an overlap of the sheathing material panels based on the sheathing material properties.

...
program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	4Application No. 16/8221224Docket No. COEN19.US.U.00301 program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 
Regarding Claim 11.
	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 



Double Patenting – App # 16/822,115
Claim 1, 3-5, 7-14, 16-24  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 16-18, 20 of copending Application No. 16/822,115 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because these inventions are obvious variations of each other, specifically: 

For instant claim 1, in view of the ‘115 claim 1:
 Instant claim 1 is for a roof, the ‘115 claim 1 is for the interior walls of a building– a skilled person would have found it an obvious variation to use the ‘115 system for a roof
Instant claim 1 recites the “edge” of a “roof”, the ‘115 generating a “set of illustrations indicating a sheathing material panels layout...” for “interior walls” – a skilled person would have inferred that such a layout would have fit within the edges of the wall, or in the obvious variation of a roof, the edges of the roof
Instant claim 1 recites that the “removed portions...are retained” – this would have been obvious as part of fitting the sheathing panels to a surface, i.e. it would have been obvious that the “installation process” in ‘115 would have included removed portions of the panels as being applied to the surface, wherein a skilled person would have further found it obvious to have retained such removed portions
The ‘115 claim recites additional features that are not claimed in the instant claim – the instant claim recites “comprising” and as such it is open-ended (see MPEP § 2111.03) – i.e. the instant claims are open to having additional features such as the ones recited in the ‘115 claims 

For instant claim 9, in view of the ‘115 claim 1:
The distinction is statutory category would have been obvious, i.e. ‘115 claim 1 is a computer method, the instant claim 9 is for a computer using said product
 Instant claim 9 is for a roof, the ‘115 claim 1 is for the interior walls of a building– a skilled person would have found it an obvious variation to use the ‘115 system for a roof
Instant claim 9 recites “cover the surface and modifying the sheathing material...which extend beyond an edge...” – this would have been an obvious part of the “installation process” in the ‘115 claim 1
The ‘115 claim recites additional features that are not claimed in the instant claim – the instant claim recites “comprising” and as such it is open-ended (see MPEP § 2111.03) – i.e. the instant claims are open to having additional features such as the ones recited in the ‘115 claims 

For instant claim 16, in view of the ‘115 claim 16:
  Instant claim 16 is for a roof, the ‘115 claim 16 is for the interior walls of a building– a skilled person would have found it an obvious variation to use the ‘115 system for a roof
Instant claim 16 recites that “maintaining the removed portions...” – this would have been obvious in view of the model manipulation step of the ‘115 claim ’16, i.e. that the manipulated included fitting the sheathing to within the edges of the surface, wherein the removed portions are maintained 
The ‘115 claim recites additional features that are not claimed in the instant claim – the instant claim recites “comprising” and as such it is open-ended (see MPEP § 2111.03) – i.e. the instant claims are open to having additional features such as the ones recited in the ‘115 claims 

Application # 16/822,144
Application # 16/822,115
Regarding Claim 1
	A computer implemented method for determining the sheathing material required for construction of a building, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;
analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;
	processing, by the at least one processor, the group of members to identify a surface which forms a roof;
	incorporating, by the at least one processor, the sheathing material into the model, wherein a plurality of sheathing material panels are applied to the roof;
	manipulating, by the at least one processor, sheathing material panels which extend beyond a edge of the roof, wherein these sheathing material panels are modified to terminate at the edge of the roof and removed portions of the sheathing material are retained;
	 analyzing, by the at least one processors, an installation process of the sheathing material panels
rendering, by the one or more processors, an illustration of the placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 

Regarding Claim 1
	A computer method for optimizing sheathing material requirements for interior walls of a structure, the method comprising:
	receiving, by at least one processor, a model of a structure within a CAD tool, wherein the model includes a set of frame members;
analyzing, by the at least one processor, the model to identify a group of frame members associated with an interior space of the model;
	processing, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior walls are identified;
	analyzing, by the at least one processor, sheathing material panel to be applied to the identified walls, based on an installation process, wherein each sheathing material panel interacts with at least one frame member associated with the interior walls and identifying at least one mounting point for each sheathing material panel;
	manipulating, by the at least one processor, the model by incorporating sheathing material panel files into the model within the CAD tool based on the analyzed installation process, wherein a new model file is created;
	and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;

Regarding Claim 3
	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges at least two of the sheathing material panels align with a centerline of a member of the group of members. 

Regarding Claim 3
	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 

Regarding Claim 4
	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, the number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 

Regarding Claim 4
	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 

Regarding Claim 5
	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, the number of layers of sheathing material and the type of sheathing material required based on a predetermined fire proof rating. 

Regarding Claim 4
	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 

Regarding Claim 7
	The computer implemented method of claim 1, further comprising, determining , by the at least one processor, an installation order of the sheathing material based on an analysis of the received data of the sheathing material and the location of the sheathing material on the model. 

...
and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;

Regarding Claim 8
The computer implemented method of claim 1, further comprising, converting, by the at least one processor, the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations. 


and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;
Regarding Claim 3
	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 

Regarding Claim 9
	A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof line, and calculating a surface associated with the roof line;
	3Application No. 16/714702Docket No. COENi9.US.U.00303identify a sheathing material panel to be applied to the surface and creating a model of the sheathing material panel;
	apply the sheathing material panels to the surface, wherein manipulate the model to include the sheathing material panel models;
	modify the sheathing material to cover the surface and modifying the sheathing material models which extend beyond an edge of the surface;
and render an illustration of the placement of the sheathing material panels based on an installation order of the panels. 

Regarding Claim 1
	A computer method for optimizing sheathing material requirements for interior walls of a structure, the method comprising:
	receiving, by at least one processor, a model of a structure within a CAD tool, wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with an interior space of the model;
	processing, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior walls are identified;
	analyzing, by the at least one processor, sheathing material panel to be applied to the identified walls, based on an installation process, wherein each sheathing material panel interacts with at least one frame member associated with the interior walls and identifying at least one mounting point for each sheathing material panel;
	manipulating, by the at least one processor, the model by incorporating sheathing material panel files into the model within the CAD tool based on the analyzed installation process, wherein a new model file is created;
	and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;

Regarding Claim 10.
	The computer program product of claim 9, further comprising, extract the positioning of the group of members. 

...processing, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior walls are identified;...

Regarding Claim 11.
	The computer program product of claim 10, further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two of the sheathing material panels align with a centerline of a member of the group of members, and the overlap of the sheathing material panel and the member a series of fastening locations are identified. 


and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;
...
Regarding Claim 3
	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members.  

Regarding Claim 12.
	The computer program product of claim 9, further comprising, calculate the number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 

Regarding Claim 4
	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 

Regarding Claim 13.
The computer program product of claim 9, further comprising, generate a set of alterations to the sheathing materials, wherein the alterations cover the group of members and maintain a continuous orientation of the sheathing material. 

Regarding Claim 2
The computer method of claim 1, further comprising, manipulating, by at least one processor, the orientation of the sheathing material panels. 

Regarding Claim 14.
	The computer program product of claim 9, further comprising, determining an installation order of the sheathing material based on an analysis of received data of the sheathing material panels and the location of the 4Application No. 16/714702Docket No. COENi9.US.U.00303 sheathing material panel models in the model. 

...
and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;

Regarding Claim 16.
	A system for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof line, and establishing a roofing surface with an edge;
	process the group of members to identify member specific properties;
	identify a sheathing material to be applied to the group of members and identify a sheathing material layout for the roofing surface;
	generate a sheathing material panel model;
manipulate the model by applying the sheathing material panel models to the model based on the sheathing material layout, wherein the sheathing material panels cover the roofing surface;
	modify the sheathing material panels which extend beyond the edge of the roofing surface, and maintaining the removed portions of the sheathing material panels;
	and render an illustration showing the placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panel is identified with a numerical value associated with the installation order. 

Regarding Claim 16.
	A system for determining the sheathing materials required interior walls of a building model, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a CAD tool, wherein the model is comprised of a group of members, wherein each member is an individual component of the model;
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
identify a sheathing material panel to be applied to at least one of the interior wall surface and identify;
	 manipulate the model by applying at least one of the sheathing material panel over the frame members related to the interior walls based on a calculated orientation, position, and installation order 5Application No. 16/822,115Docket No. COEN19.US.U.00304;
	and generating a set of sheathing material panel files for each of the sheathing material panel within the model, and a set of illustrations of each interior wall showing the sheathing material components, a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 

Regarding Claim 17.
The system of claim 16, further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two sheathing material panels align with a centerline of a member. 

Regarding Claim 17.
The system of claim 16, further comprising, calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 

Regarding Claim 18.
	The system of claim 16, further comprising, generate a set of alterations to the sheathing materials, wherein the alterations cover the group of members and maintain a continuous orientation of the sheathing material. 

Regarding Claim 18.
	The system of claim 16, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 

Regarding Claim 19.
	The system of claim 16, further comprising, determining an installation order of the sheathing material based on an analysis of received data of the sheathing material and the location of the sheathing material panels on the model. 

 manipulate the model by applying at least one of the sheathing material panel over the frame members related to the interior walls based on a calculated orientation, position, and installation order 5Application No. 16/822,115Docket No. COEN19.US.U.00304;
	and generating a set of sheathing material panel files for each of the sheathing material panel within the model, and a set of illustrations of each interior wall showing the sheathing material components, a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 
Regarding Claim 20.
	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material, wherein data associated with a set of fastening locations is applied to the sheathing material to create a matching set of fastening locations. 

Regarding Claim 20.
	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations.
Regarding Claim 21.
	The computer implemented method of claim 3, wherein fastening locations of the sheathing material panels are identified. 

...manipulating, by the at least one processor, the model by incorporating sheathing material panel files into the model within the CAD tool based on the analyzed installation process, wherein a new model file is created;
	and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;
Regarding Claim 22.
	The computer implemented method of claim 1, wherein each of the sheathing material panels interface with at least one member of the group of members, and a set of fastening locations are located based on the interface between the sheathing material panel and the member. 

...	analyzing, by the at least one processor, sheathing material panel to be applied to the identified walls, based on an installation process, wherein each sheathing material panel interacts with at least one frame member associated with the interior walls and identifying at least one mounting point for each sheathing material panel;
	manipulating, by the at least one processor, the model by incorporating sheathing material panel files into the model within the CAD tool based on the analyzed installation process, wherein a new model file is created;
and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;
Regarding Claim 23.
	The computer program product of claim 9, further comprising, place the sheathing material panels so that each sheathing material panel interfaces with at least one member, wherein the interface between the sheathing material panel and the member establish a set of fastening locations. 

	analyzing, by the at least one processor, sheathing material panel to be applied to the identified walls, based on an installation process, wherein each sheathing material panel interacts with at least one frame member associated with the interior walls and identifying at least one mounting point for each sheathing material panel;
	manipulating, by the at least one processor, the model by incorporating sheathing material panel files into the model within the CAD tool based on the analyzed installation process, wherein a new model file is created;
	and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;
Regarding Claim 24.
	The computer program product of claim 9, further comprising, identifying an overlap of the sheathing material panels based on the sheathing material properties.


and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;
...
Regarding Claim 3
	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147